United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.P., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Salisbury, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1559
Issued: November 7, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 21, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decisions dated December 11, 2006 and April 4, 2007. Under 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this appeal.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that her
bilateral carpal tunnel condition is causally related to her federal employment.
FACTUAL HISTORY
On March 28, 2006 appellant, a 41-year-old nursing assistant, filed a Form CA-2 claim for
benefits, alleging a bilateral carpal tunnel condition causally related to factors of her employment.
By letter dated March 29, 2006, the Office advised appellant that it required additional
factual and medical evidence to determine whether she was eligible for compensation benefits.
The Office asked her to submit a comprehensive medical report from her treating physician

describing her symptoms and the medical reasons for her condition and an opinion as to whether
her claimed condition was causally related to her federal employment. The Office requested that
appellant submit the additional evidence within 30 days.
A March 9, 2006 emergency room treatment report outlined restrictions on appellant of no
lifting exceeding 20 pounds and no repetitive use of the wrists through March 21, 2006. The report
stated “not determined as work related.”
Appellant submitted treatment notes dated March 1 and April 4 and 18, 2006 from
Dr. Daryl Rosenbaum, a specialist in family practice, whose reports indicated that appellant had
bilateral carpal tunnel syndrome and placed her on light duty.
By decision dated May 3, 2006, the Office denied appellant’s claim, finding that she
failed to submit medical evidence sufficient to establish that she sustained the claimed condition
in the performance of duty.
On September 8, 2006 appellant requested reconsideration.
Dr. Shahla Namak, a specialist in family practice, submitted a medical capabilities form
dated April 24, 2006. She indicated that appellant could do lifting, pushing and pulling up to 15
pounds, and reach overhead, bend, stoop, walk and sit as tolerated. Dr. Namak recommended a
sedentary light-duty job in which appellant could do occasional light lifting up to five pounds,
with no typing or keyboarding. She advised appellant to take a 15-minute break every 2 hours.
Dr. Kevin Hamel, Board-certified in orthopedic surgery, submitted a work restriction
form dated May 25, 2006. He restricted appellant to a light-duty, sedentary job in which he
could do lifting not exceeding 20 pounds, with frequent lifting and/or carrying of objects
weighing up to 10 pounds, occasional reaching and no climbing.
In a June 28, 2006 report, Dr. William T. Mason, Board-certified in orthopedic surgery,
stated:
“This is a 42-year-old female that presents with a history of bilateral carpal tunnel
syndrome, bilateral shoulder pain. The right hand is worse than the left. It has
been severe enough that [appellant] is taking Ibuprofen 600 milligrams but
unfortunately it makes her nauseated.... She ... has had an electromyelogram
nerve conduction study showing that it is positive for carpal tunnel syndrome.
“[Appellant] describes the pain as sharp, stabbing, throbbing and aching. She also
has swelling and numbness of both of her hands with tingling and weakness in her
grip. [Appellant] seems to be getting worse as far as standing, walking, lifting,
exercise, twisting, lying in bed, bending, squatting, kneeling, stairs and sitting.
“Because of the type of work that she does I think that this is probably related to
the job at [the employing establishment] as a nursing assistant.”
In a July 31, 2006 treatment note, Dr. Mason indicated that appellant underwent right
carpal tunnel release surgery.

2

By decision dated December 11, 2006, the Office denied modification of the May 3, 2006
decision.
On December 22, 2006 appellant requested reconsideration.
Dr. T. Scott Ellison, Board-certified in orthopedic surgery, submitted an August 7, 2006
report which was received by the Office on January 11, 2007. He noted that appellant was
experiencing severe pain down her right arm and hand, with numbness and tingling; she expressed
interest in having surgery to ameliorate these symptoms.
By decision dated April 4, 2007, the Office denied modification of the December 11,
2006 decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged, and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury.2 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed, or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is usually rationalized
medical evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the

1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

3

nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.5
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that an employee’s condition became apparent during a period of employment
nor the belief that her condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.6 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
ANALYSIS
The Board finds that appellant has failed to submit sufficient medical evidence which
relates her bilateral carpal tunnel condition to factors of her federal employment. For this reason,
she has not discharged her burden of proof to establish that her condition was sustained in the
performance of duty.
Appellant submitted reports from Drs. Rosenbaum, Namak, Hamel and Mason.
However, the physicians did not provide a probative, rationalized medical opinion explaining
how the claimed condition was causally related to employment factors. Dr. Rosenbaum
diagnosed bilateral carpal tunnel syndrome and placed her on light duty. Drs. Namak and Hamel
placed appellant on medical leave, imposed work restrictions on appellant and recommended a
light, sedentary job upon her return to work. None of these reports addressed how appellant’s
work duties caused or contributed to her medical condition. Dr. Mason noted a history of
bilateral carpal tunnel syndrome, shown by an electromyelogram nerve conduction study, and
related complaints of sharp, stabbing, throbbing pain, with swelling and numbness of both of her
hands with tingling and weakness in her grip. He opined that due to the type of work she did her
symptoms were probably related to her job as a nursing assistant. Although Dr. Mason briefly
addressed causal relationship, his stated opinion is speculative in nature.
The medical reports of record do not describe appellant’s job duties or explain the
medical process through which such duties would have been competent to cause the claimed
condition. These reports, therefore, are of limited probative value as they do not contain sufficient
medical rationale explaining how or why appellant’s claimed bilateral carpal tunnel condition was
caused by or related to factors of her federal employment. Accordingly, appellant failed to submit
medical evidence to establish that her claimed bilateral carpal tunnel condition was causally
related to her employment. The Board will affirm the Office’s December 11, 2006 decision.
Following the December 11, 2006 decision, appellant submitted Dr. Ellison’s August 7,
2006 report. The weight of medical opinion is determined by the opportunity for and
4

Id.

5

See Joe T. Williams, 44 ECAB 518, 521 (1993).

6

Id.

4

thoroughness of examination, the accuracy and completeness of physician’s knowledge of the
facts of the case, the medical history provided, the care of analysis manifested and the medical
rationale expressed in support of stated conclusions.7 Dr. Ellison’s report did not present a
diagnosis of appellant’s bilateral carpal tunnel syndrome or an opinion describing how
appellant’s work activities caused her claimed condition. The report did not contain an opinion
which sufficiently described the medical process through which appellant’s employment would
have been competent to cause the claimed bilateral carpal tunnel condition. Appellant therefore
failed to provide a rationalized, probative medical opinion relating her current condition to any
factors of her employment.
The Office advised appellant of the evidence required to establish her claim; however,
she failed to submit such evidence. Consequently, she has not met her burden of proof in
establishing that she sustained a bilateral carpal tunnel condition in the performance of duty.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof in establishing that
her claimed bilateral carpal tunnel condition was sustained in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the April 4, 2007 and December 11, 2006 decisions
of the Office of Workers’ Compensation Programs be affirmed.
Issued: November 7, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

See Anna C. Leanza, 48 ECAB 115 (1996).

5

